COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
 WAL-MART STORES, INC. AND                                         No. 08-18-00110-CV
 WAL-MART STORES TEXAS, LLC,                      §
                                                                      Appeal from the
                               Appellants         §
                                                                    171st District Court
 V.                                               §
                                                                 of El Paso County, Texas
 ALICE ANN RAZO,                                  §
                                                                   (TC# 2016DCV4708)
                                Appellee.         §


                                  MEMORANDUM OPINION

       The parties have filed a joint motion to set aside the trial court’s judgment and remand the

cause to the trial court for further proceedings. See TEX.R.APP.P. 42.1(a)(2)(B). The motion is

granted. Accordingly, we set aside the judgment of the trial court without regard to the merits and

remand the cause to the trial court for further proceedings.



July 27, 2018
                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.